People v Brown (2022 NY Slip Op 04033)





People v Brown


2022 NY Slip Op 04033


Decided on June 22, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

BETSY BARROS, J.P.
FRANCESCA E. CONNOLLY
PAUL WOOTEN
DEBORAH A. DOWLING, JJ.


2016-06931
 (Ind. No. 28/16)

[*1]The People of the State of New York, respondent,
vTyrell Brown, appellant.


Tyrell Brown, Dannemora, NY, appellant pro se.
Michael E. McMahon, District Attorney, Staten Island, NY (George D. Adames and Morrie I. Kleinbart of counsel), for respondent.
Patricia Pazner, New York, NY (Denise A. Corsí of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 11, 2020 (People v Brown, 181 AD3d 701), determining an appeal from a judgment of the Supreme Court, Richmond County, rendered June 13, 2016.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
BARROS, J.P., CONNOLLY, WOOTEN and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court